 

--------------------------------------------------------------------------------

EXHIBIT 10.2

PRIORITY LITIGATION EXPENSE PROVIDER NOTE PURCHASE AGREEMENT
 
________________
 
THIS PRIORITY LITIGATION EXPENSE PROVIDER NOTE PURCHASE AGREEMENT (this
“Agreement”) is made and entered into as of September 16, 2011 by and among
TRACE TECHNOLOGIES, LLC, a Nevada limited liability company (the “Company”), and
each purchaser identified on the signature pages hereto (each, a “Purchaser”
and, collectively, the “Purchasers”), with reference to the following facts:
 
RECITALS:
 
A.           The Company is party to that certain Note Purchase Agreement dated
as of September 2, 2011 among The Company, Gabriel Technologies Corporation, a
Delaware corporation and parent company of the Company (“Gabriel” and, together
with the Company, the “Loan Parties”), the Purchasers thereunder and other
parties thereto (as it may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “NP Agreement”).
 
B.            The NP Agreement provides for, among other things, the purchase by
NW and the Secured Purchasers of the NW Note and Secured Notes, respectively,
the proceeds of which are to be used by the Company to fund Litigation Expenses
as provided in the NP Agreement.
 
C.             Subject to the terms set forth in this Agreement, the Purchasers,
severally and not jointly, desire to purchase from the Company promissory notes,
in substantially the form of Exhibit A hereto (each a “Note” and, collectively,
the “Notes”), the proceeds of which are to be used by the Company to pay
administrative expenses of the Company (“Administrative Expenses”) and
Litigation Expenses in excess of the NW Funded Litigation Expenses (“Excess
Litigation Expenses”).
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1.           CERTAIN DEFINITIONS
 
1.1            Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the NP Agreement.
 
SECTION 2.           CLOSING; ADVANCES
 
2.1           The Closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place simultaneously with the execution and delivery
of this Agreement by all parties hereto at the offices of TroyGould PC, 1801
Century Park East, Suite 1600, Los Angeles, California 90067, or at such other
time and place as may be agreed upon between the Loan Parties and the
Purchasers.
 

 
 

--------------------------------------------------------------------------------

 

2.2           At the Closing, subject to the satisfaction of the conditions
precedent set forth in Section 3.1, below, the Company shall deliver to each
Purchaser a Note registered in the name of such Purchaser in the principal
amount equal to the Commitment Amount set forth opposite the such Purchaser’s
names on Annex 1 hereto (the “Commitment Amount”), against payment by such
Purchaser to the Company of an amount equal to the initial advance requested
hereunder by the Company (not to exceed such Purchaser’s Commitment Amount).
 
2.3           As and when deemed appropriate from time to time by the Company to
permit the Company to pay Administrative Expenses or the Excess Litigation
Expenses, the Company may require the Purchasers to make additional advances to
the Company by providing written notice thereof (an “Advance Call Notice”) not
less than three Business Days prior to the date on which the advances are to be
made.  Each Advance Call Notice shall describe briefly the Administrative
Expenses or the Excess Litigation Expenses which are to be paid from the
advances.
 
2.4           Upon receipt of an Advance Call Notice, subject to the
satisfaction of the conditions precedent set forth in Section 3.1, below, the
Purchasers, severally and not jointly, shall make the advances to the Company as
provided in the Advance Call Notice in accordance with the respective Commitment
Percentage set forth opposite each Purchaser’s name on Annex 1 hereto (the
“Commitment Percentage”).
 
2.5            In the event any Purchaser fails to make all or any portion of
any advance when required to be made hereunder, the Company may deliver an
additional Advance Call Notice to those Purchasers that made their respective
required advances indicating the amount of such unmade advance, and each such
Purchaser shall be entitled (but not obliged) to, at its election, make such
additional advances within three Business Days after receipt of such additional
Advance Call Notice, pro rata in an amount equal the product of (i) the unmade
advance, multiplied by (ii) a fraction, the numerator of which equals such
Purchaser’s Commitment Percentage and the denominator of which equals the
aggregate Commitment Percentages of all such Purchases (other than the Purchaser
who failed to make the advance).
 
2.6           Unless otherwise specified by the Company in connection with the
Closing or in the applicable Advance Call Notice, the Purchases shall make all
advances under this Agreement by wire transfer of immediately available funds in
United States dollars to the Company’s account specified in such Advance Call
Notice.
 
2.7           The provisions of this Agreement are intended solely to benefit
the Company and will not confer any benefit upon any creditor of the
Company.  No Purchaser will have any duty or obligation to any creditor of the
Company to make any advances pursuant to this Agreement, and no creditor of the
Company or other Person will have any right to cause the Company to deliver to
any Advance Call Notice.
 
2.8           All advances hereunder shall be made pursuant to and as provided
in the Notes.
 
SECTION 3.            CONDITIONS PRECEDENT TO ADVANCES
 
3.1           Each Purchaser’s obligation hereunder at the Closing to make the
initial advance and to make additional advances from time to time shall be
subject to the satisfaction of each of the following conditions:
 

 
2

--------------------------------------------------------------------------------

 

(a)           All representations and warranties of the Company under the NP
Agreement shall be deemed reaffirmed as of the making of such advance and shall
be true, correct and complete both before and after giving effect to such
advance; and
 
(b)           No Event of Default or event or condition which, with the passage
of time or giving of notice, or both, become an Event of Default shall have
occurred and be continuing, and all Loan Parties shall be in compliance with the
NP Agreement and shall be deemed to have certified such matters to such
Purchaser.
 
SECTION 4.           TERM AND TERMINATION
 
4.1          This Agreement shall terminate as to each Purchaser on the earlier
of (a) such Purchaser’s payment to the Company of cumulative aggregate advances
equal to such Purchaser’s Commitment Amount and (b) the occurrence of an
IP Event.  Notwithstanding the foregoing, this Agreement and the Purchasers’
obligation to make advances hereunder shall terminate prior to such time as
provided in Section 7, below.
 
SECTION 5.           REPRESENTATIONS AND WARRANTIES
 
5.1          The Company hereby represents and warrants to the Purchasers as
follows:
 
(a)           The Company is duly organized, validly existing and in good
standing under the laws of the State of its organization and has all requisite
limited liability company power and authority to own, lease and operate its
properties and other assets and to carry on its business as presently conducted
and as presently proposed to be conducted.
 
(b)           The execution, delivery and performance by the Company of this
Agreement have been duly authorized by all requisite action (limited liability
company, or otherwise) by the Company.  This Agreement has been duly executed
and delivered by the Company and constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its respective terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting creditors’ rights and remedies generally and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
(c)           The execution, delivery and performance by the Company of this
Agreement and the issuance, sale and delivery of the Notes, and compliance with
the provisions hereof by the Company, will not (i) violate any provision of law,
statute, rule or regulation (whether foreign or domestic) applicable to the
Company (assuming that the representations and warranties of the Purchasers set
forth in Section 5.2 hereof are true and correct) or any ruling, writ,
injunction, order, license, permit, judgment or decree of any court, arbitrator,
administrative agency or other Governmental Authority (whether foreign or
domestic) applicable to the Company or any of its properties or assets or
(ii) except as disclosed in Schedule 9.3 to the NP Agreement, conflict with or
result in any breach of any of the terms, conditions or provisions of, or
constitute (with notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under, or result in the
creation of any Lien (other than pursuant to Section 7 of the NP Agreement) upon
any of the properties or assets of the Company under, the articles of
organization, limited liability company operating agreement or other
organizational documents of the Company or any contract or other agreement or
instrument to which the Company is a party or is otherwise bound.
 

 
3

--------------------------------------------------------------------------------

 

(d)           No permit, authorization, order, consent or approval of or by, or
notification of or registration, qualification, designation or filing with, any
Person (governmental or private) is required on the part of the Company in
connection with the execution, delivery or performance of this Agreement and,
the offer, issuance, sale and delivery of the Notes.
 
(e)           Neither the Company nor any of its respective assets or properties
is subject to any Orders of any court, arbitrator, administrative agency,
Governmental Authority or regulatory organizations which, individually or
together with other Orders, could reasonably be expected to have a Material
Adverse Effect.
 
(f)           No Event of Default under the NP Agreement or event or condition
that, with the passage of time or giving of notice, or both, would become such
an Event of Default, has occurred or is continuing.
 
5.2           Each Purchaser hereby individually represents and warrants (as to
itself only and not as to any other Purchaser) to the Loan Parties as follows:
 
(a)           Such Purchaser is an “accredited investor” as defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”).
 
(b)           Such Purchaser and its advisors, if any, have had an opportunity
(i) to ask questions of and receive answers from authorized representatives of
the Loan Parties and (ii) to review any relevant documents and records
concerning the business, properties, prospects, litigation matters and financial
condition of the Loan Parties (including, without limitation, information
relating to the Qualcomm Dispute) and the terms and conditions of the investment
in the Notes to be purchased by such Purchaser hereunder, and any such questions
have been answered to the full satisfaction of such Purchaser.
 
(c)           Such Purchaser has reviewed its, his or her (as the case may be)
financial condition and commitments, alone and together with such Purchaser’s
advisors, and, based on such review, such Purchaser is satisfied that (i) such
Purchaser has adequate means of providing for such Purchaser’s financial needs
and possible contingencies and has assets or sources of income which, taken
together, are more than sufficient so that such Purchaser could bear the risk of
loss of the entire investment in the Notes, (ii) such Purchaser has no present
or contemplated future need to dispose of all or any portion of the Notes to
satisfy any existing or contemplated undertaking, need, or indebtedness, and
(iii) such Purchaser is capable of bearing the economic risk of an investment in
the Notes for the indefinite future.
 
(d)           The Notes to be purchased by such Purchaser will be acquired for
its own account for investment and not with a view toward subdivision, resale or
redistribution thereof in a manner prohibited under the Securities Act or
applicable foreign or state securities laws, and such Purchaser does not
presently have any reason to anticipate any change in its circumstances or other
particular occasion or event that would cause such Purchaser to sell such Notes.
 

 
4

--------------------------------------------------------------------------------

 

(e)           It has been called to the attention of such Purchaser in
connection with such Purchaser’s investment in the applicable Loan Party that
(i) such investment is highly speculative in nature and involves a high degree
of risk; (ii) repayment of the Obligations by the Company is solely and
exclusively dependent on the final determination of the Qualcomm Dispute; and
(iii) the Company has limited assets and a limited operating history.  Such
Purchaser acknowledges that the final resolution of all litigation, including
the Qualcomm Dispute, is subject to many factors and, accordingly, is extremely
speculative in nature, regardless of the relative positions and merits of each
party’s claims or causes of action in such litigation.  Such Purchaser
acknowledges that (A) no Loan Party, and nor officer, director, attorney,
advisor, representative or agent of any Loan Party, has made any representations
or warranties as to the outcome or determination of the Qualcomm Dispute or any
possible settlement thereof, and (ii) the Loan Parties may not receive or be
awarded any IP Event Proceeds or any other amounts in connection with the
Qualcomm Dispute, which may result in the inability of the Company to pay any of
the amounts called for in the Notes or other obligations.
 
(f)            Such Purchaser has been advised that (i) there is no public
market for any of the Notes and there may not be in the future any public market
for the Notes, (ii) it may not be possible readily to liquidate an investment in
any Notes, (iii) the Notes cannot be resold without either registration under
the Securities Act and under applicable state securities laws or an applicable
exemption therefrom, and (iv) the Company has no present intention of
registering any of the Notes under the Securities Act.
 
(g)           Such Purchaser understands that the Notes that may be issued or
sold to such Purchaser will not have been registered under the Securities Act or
any state securities law by reason of specific exemptions under the provisions
thereof which depend in part upon the other representations and warranties made
by such Purchaser in this Agreement, including such Purchaser’s state of
residency indicated on the signature page of such Purchaser’s Accredited
Investor Questionnaire.  Such Purchaser understands that the Loan Parties and
their respective officers, directors, employees and agents are relying upon such
Purchaser’s representations and warranties contained in this Agreement for the
purpose of determining whether this transaction meets the requirements for such
exemptions.  Each Purchaser agrees to indemnify the Loan Parties from any and
all claims, losses, damages and expenses (including, without limitation,
attorneys’ fees and disbursements) arising out of any alleged material breach of
this Agreement by such Purchaser or material inaccuracy of any representation or
warranty by such Purchaser.
 
(h)           If such Purchaser is an entity, the execution, delivery and
performance by such Purchaser of this Agreement have been duly authorized by all
requisite action (limited liability company, corporate, partnership or
otherwise) by such Purchaser.
 
(i)            This Agreement has been duly executed and delivered by such
Purchaser and constitutes the legal, valid and binding obligation of such
Purchaser, enforceable against such Purchaser in accordance with its respective
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors’ rights and remedies generally and to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).
 

 
5

--------------------------------------------------------------------------------

 

(j)            If such Purchaser is an entity, it is duly organized, validly
existing and in good standing under the laws of the State of its organization
and has all requisite corporate, partnership or limited liability company power
and authority (as applicable) to own, lease and operate its respective
properties and other assets, to carry on its business as presently conducted and
as presently proposed to be conducted, and to enter into this Agreement and to
perform its obligations hereunder.
 
(k)           In the case of a Purchaser who is an individual, such Purchaser is
a natural person and has the legal capacity to enter into this Agreement and to
perform his or her obligations hereunder.
 
(l)            Such Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
 
(m)           Such Purchaser has delivered to the Company a completed accredited
investor questionnaire, substantially in the form of Exhibit B hereto (an
“Accredited Investor Questionnaire”), duly executed by such Purchaser, the
statements in which are true and correct.
 
(n)           The Company has offered to sell a Note to such Purchaser and such
Purchaser has had an opportunity (i) to review any relevant documents and
records concerning the terms and conditions of any investment in the Note, (ii)
to ask questions of and receive answers from authorized representatives of the
Loan Parties regarding the Note (which questions have been answered to the full
satisfaction of the Purchaser) and (ii) to purchase the Note hereunder.
 
SECTION 6.           COVENANTS
 
6.1          There are hereby incorporated herein in their entirety the
affirmative and negative covenants and other provisions of Sections 11 and 12 of
the NP Agreement.
 
SECTION 7.           EVENT OF DEFAULT
 
7.1           Upon the occurrence of any Event of Default with respect to any
Purchaser of the sort specified in Section 13(a)(iv) or 13(a)(v) of the NP
Agreement, the Purchasers’ obligations hereunder to make advances shall
terminate and the principal amount of the Notes, together with accrued interest
thereon, shall become immediately due and payable, without presentment, demand,
notice, protest or other requirements of any kind (all of which are hereby
expressly waived by the Company).  Upon the occurrence and during the
continuance of any other Event of Default with respect to any Purchaser, the
holder of any Note may, by written notice to the Company, terminate such
Purchaser’s obligation hereunder to make further advances and/or declare the
principal amount of such Note, together with accrued interest thereon, to be due
and payable, and the principal amount of such Note together with such interest
shall thereupon immediately become due and payable without presentment, further
notice, protest or other requirements of any kind (all of which are hereby
expressly waived by the Company).
 

 
6

--------------------------------------------------------------------------------

 

SECTION 8.           MISCELLANEOUS
 
8.1           Parties in Interest; Assignment of Notes.
 
(a)           This Agreement shall be binding upon and inure to the benefit of
the Company, each Purchaser and their respective heirs, executors,
representatives, beneficiaries and permitted successors and assigns; provided,
that (i) none of the Purchasers may assign any of its respective rights or
obligations under this Agreement without the prior written consent of the
Company, and (ii) the Company may assign any of its rights or obligations under
this Agreement without the prior written consent of all of the Purchasers (and
any such assignment without such consent shall be null and void ab initio).
 
(b)           Except with the prior written consent of the Company, no Purchaser
may sell, assign, transfer, pledge or otherwise dispose of any interest in the
Note purchased by such Purchaser either voluntarily, involuntarily or by
operation of law.
 
8.2           Entire Agreement.  This Agreement and the other writings and
agreements referred to herein or delivered pursuant hereto contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings among the parties, written or
oral, with respect thereto.
 
8.3           Severability.  If any provision of this Agreement or portion
thereof is held invalid, illegal, void or unenforceable by reason of any rule of
law, administrative or judicial provision or public policy, all other provisions
of this Agreement, and portions thereof, shall nevertheless remain in full force
and effect and this Agreement will be reformed, construed and enforced as if
such invalid, illegal, void or unenforceable provision or portion thereof had
never been contained herein.
 
8.4           Survival.  The representations, warranties and covenants of the
Company set forth or incorporated by reference in this Agreement shall survive
the purchase and sale of the Notes hereunder indefinitely.
 
8.5           Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing (including, without limitation,
facsimile communication) and mailed, telecopied or delivered as follows:
 
(a)           If to the Company, to:
 
Trace Technologies, LLC
273 Green Street, Suite 4
San Francisco, California 94133
Attention: George Tingo, Jr.
 



 

 
7

--------------------------------------------------------------------------------

 

(b)           if to a Purchaser, to the address of such Purchaser set forth on
the signature page hereto;
 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.  Each such notice, request, demand or
other communication shall be effective (A) if given by facsimile transmission,
when transmitted to the telecopy number referred to in this Section and
confirmation of receipt is received, (B) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (C) if given by any other means, when delivered at
the address specified in or pursuant to this Section 8.5.


8.6           Amendments.  This Agreement may not be modified or amended, or any
of the provisions hereof waived, except by written agreement of the Company and
the holders of greater than 50% of the aggregate principal amount of the Notes;
provided that any modification, amendment or waiver that affects the rights of a
particular Purchaser hereunder in a manner materially different than the rights
of all other Purchasers hereunder shall require the prior written consent of
such affected Purchaser.
 
8.7           Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.
 
8.8           Execution by Facsimile or Other Electronic Transmission.  This
Agreement may be executed as facsimile originals or by other electronic
(including, without limitation, “PDF”) transmission and each copy of this
Agreement bearing the facsimile or other electronically-transmitted signature of
the authorized representatives of each of the parties shall be deemed to be an
original.
 
8.9           Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
8.10         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
8.11         Jurisdiction and Process.
 
(a)            Each party hereto irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement, the Notes or any other Financing Document.  To
the fullest extent permitted by applicable law, each party hereto irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.
 

 
8

--------------------------------------------------------------------------------

 

(b)           Each party hereto consents to process being served by or on behalf
of any Purchaser or any other party hereto in any suit, action or proceeding of
the nature referred to in Section 8.11(a) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 8.5 hereof or at such other address of which such party shall then have
been notified pursuant to said Section.  Each party hereto agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
 
(c)           Nothing in this Section 8.11 shall affect the right of any
Purchaser to serve process in any manner permitted by law, or limit any right
that the Purchasers may have to bring proceedings against the Company in the
courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
 
8.12           WAIVER OF JURY TRIAL.
 
EACH OF THE COMPANY AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR THEREOF.
 
8.13           Expenses.  All legal, due diligence and other costs and expenses
incurred by each Purchaser in connection with the negotiation, preparation,
execution and delivery of this Agreement and the transactions contemplated
hereby and thereby, shall be for the account of such Purchaser, and the Company
shall not be responsible for paying any such costs or expenses.  If any action
at law or in equity is necessary to enforce or interpret the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.
 
8.14           Reliance and Benefit.  This Agreement is intended for the sole
and exclusive benefit of the parties hereto and is not intended to confer any
benefit upon any other Person whatsoever.  Except for the parties hereto, no
other Person shall have any right to rely upon this Agreement for any purpose
whatsoever.
 
8.15           No Presumption.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  If any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by all the parties hereto and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.
 

 
9

--------------------------------------------------------------------------------

 

8.16           Remedies.  The parties hereto will be entitled to enforce their
rights under this Agreement specifically to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
existing in their favor.  The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party hereto may in his, her or its sole discretion apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce or prevent any violation of the
provisions of this Agreement.
 
8.17           No Waiver of Remedies.  No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
 
8.18           Additional Information.  Each Purchaser agrees to provide such
information and to execute and deliver such documents as reasonably may be
necessary to comply with any and all laws and regulations to which the Company
is subject and in order to verify any of the information provided by or
representations made by such Purchaser to the Company.  Each party hereto agrees
that all information and documents made available on or through Gabriel’s
website at www.gabrieltechnologies.com shall be deemed to be “publicly
available.”  No Loan Party makes any representation or warranty with respect to
any such information or documents.
 
 
 
 
[Signature pages follow]
 
 
 
 
 
 
 
 
 
 

 
10

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day and
year first set forth above.
 
 

 
TRACE TECHNOLOGIES, LLC
         
 
By:
/s/ George Tingo, Jr.         Name: George Tingo, Jr.          Title:   Manager
         

 
 
 
[Signature Page to Priority Litigation Expense Provider Note Purchase Agreement]
 
 
 
 
 
 
 
 
 
 
 
 



 
11

--------------------------------------------------------------------------------

 
 
 
[PURCHASER SIGNATURE PAGE]


IN WITNESS WHEREOF, the undersigned Purchaser has executed this Agreement as of
the day and year first set forth above.
 
Name of Purchaser:
Jack B. Manning
   
Signature of Authorized Signatory of Purchaser:
/s/ Jack B. Manning
   
Name of Authorized Signatory:
     
Title of Authorized Signatory:
     
Email Address of Purchaser:
     
Facsimile Number of Purchaser:
     
Address for Notice of Purchaser:
   
 
 
 
 
 
   
Address for Delivery of Note for Purchaser (if not same as address for Notice):
   
 
 
 
 
 
   
EIN Number:
                 

[Signature Page to Priority Litigation Expense Provider Note Purchase Agreement]
 
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 



[PURCHASER SIGNATURE PAGE]


IN WITNESS WHEREOF, the undersigned Purchaser has executed this Agreement as of
the day and year first set forth above.
 
Name of Purchaser:
Gary D. Elliston
   
Signature of Authorized Signatory of Purchaser:
/s/ Gary D. Elliston
   
Name of Authorized Signatory:
     
Title of Authorized Signatory:
     
Email Address of Purchaser:
     
Facsimile Number of Purchaser:
     
Address for Notice of Purchaser:
   
 
 
 
 
 
   
Address for Delivery of Note for Purchaser (if not same as address for Notice):
   
 
 
 
 
 
   
EIN Number:
                 

[Signature Page to Priority Litigation Expense Provider Note Purchase Agreement]
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
[PURCHASER SIGNATURE PAGE]


IN WITNESS WHEREOF, the undersigned Purchaser has executed this Agreement as of
the day and year first set forth above.
 
Name of Purchaser:
David B. Clark
   
Signature of Authorized Signatory of Purchaser:
/s/ David B. Clark
   
Name of Authorized Signatory:
     
Title of Authorized Signatory:
     
Email Address of Purchaser:
     
Facsimile Number of Purchaser:
     
Address for Notice of Purchaser:
   
 
 
 
 
 
   
Address for Delivery of Note for Purchaser (if not same as address for Notice):
   
 
 
 
 
 
   
EIN Number:
                 

[Signature Page to Priority Litigation Expense Provider Note Purchase Agreement]
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
[PURCHASER SIGNATURE PAGE]


IN WITNESS WHEREOF, the undersigned Purchaser has executed this Agreement as of
the day and year first set forth above.
 
Name of Purchaser:
Robert Lamse
   
Signature of Authorized Signatory of Purchaser:
/s/ Robert Lamse
   
Name of Authorized Signatory:
     
Title of Authorized Signatory:
     
Email Address of Purchaser:
     
Facsimile Number of Purchaser:
     
Address for Notice of Purchaser:
   
 
 
 
 
 
   
Address for Delivery of Note for Purchaser (if not same as address for Notice):
   
 
 
 
 
 
   
EIN Number:
                 

[Signature Page to Priority Litigation Expense Provider Note Purchase Agreement]
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
[PURCHASER SIGNATURE PAGE]


IN WITNESS WHEREOF, the undersigned Purchaser has executed this Agreement as of
the day and year first set forth above.
 
Name of Purchaser:
J. Douglas Rippeto
   
Signature of Authorized Signatory of Purchaser:
/s/ J. Douglas Rippeto
   
Name of Authorized Signatory:
     
Title of Authorized Signatory:
     
Email Address of Purchaser:
     
Facsimile Number of Purchaser:
     
Address for Notice of Purchaser:
   
 
 
 
 
 
   
Address for Delivery of Note for Purchaser (if not same as address for Notice):
   
 
 
 
 
 
   
EIN Number:
                 

[Signature Page to Priority Litigation Expense Provider Note Purchase Agreement]
 
 
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
[PURCHASER SIGNATURE PAGE]


IN WITNESS WHEREOF, the undersigned Purchaser has executed this Agreement as of
the day and year first set forth above.
 
Name of Purchaser:
Stephen D. Moore
   
Signature of Authorized Signatory of Purchaser:
/s/ Stephen D. Moore
   
Name of Authorized Signatory:
     
Title of Authorized Signatory:
     
Email Address of Purchaser:
     
Facsimile Number of Purchaser:
     
Address for Notice of Purchaser:
   
 
 
 
 
 
   
Address for Delivery of Note for Purchaser (if not same as address for Notice):
   
 
 
 
 
 
   
EIN Number:
                 

[Signature Page to Priority Litigation Expense Provider Note Purchase Agreement]
 
 
 
 
 
 17

--------------------------------------------------------------------------------
